DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a traveling route based off of the information provided by the car’s sensors while traveling, or alternatively, mentally generating a traveling route available to the vehicle based on observations by a human. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of an electronic map (Claim 1), a processor (Claim 6), and memory (Claim 6), an a non-transitory computer readable storage medium (Claim 11) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). 
Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 
The independent claims also recite “presenting the traveling effect preview information to the user”, which is mere post-solution (See, e.g., MPEP §2106.05(g), “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor (Claim 6) and a memory (Claim 6), does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶ 7 of the published specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-5, 7-10, and 12-15 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “present the traveling effect preview information to the user” claim 1). 
Accordingly, claims 1-15 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukassen (US 20110112750 A1) ("Lukassen").
In regards to claim 1, Lukassen teaches a method for acquiring information, the method comprising: generating traveling effect preview information indicating a traveling effect when a vehicle travels according to a planned traveling route (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route, namely a series of rendered images displaying every part of the route and comprising in effect an ordered preview of all the static images that would be generated by the navigation device in the course of guiding a user along the route. FIG. 8 b [[8a]] is a schematic illustration of one static image that makes up the video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre”; FIG. 8a), the planned traveling route being determined based on a traveling route planning operation performed by a user using an electronic map (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes. Optionally, the user may intervene in, or guide the route selection process, for example by specifying that certain routes, roads, locations or criteria are to be avoided or are mandatory for a particular journey. The route calculation aspect of the PND forms one primary function, and navigation along such a route is another primary function.”); and presenting the traveling effect preview information to the user (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route; FIG. 8a; 316, FIG. 11 “calculate route”, 318 “invoke route preview”).
In regards to claim 2, Lukassen teaches that the traveling route planning operation comprises setting a route point located in the electronic map, the planned traveling route being determined based on the route point located in the electronic map and set by the user (Lukassen paragraph 8 “These locations can be input by a user of the device, by any of a wide variety of different methods, for example by postcode, street name and house number, previously stored “well known” destinations (such as famous locations, municipal locations (such as sports grounds or swimming baths) or other points of interest), and favourite or recently visited destinations.” | Paragraph 20 “With devices of this type, as aforementioned, it is possible for a user to opt to input a start location and a destination location, whereupon the device can be controlled to compute a navigation route from the start location to the destination location and ultimately be operated to provide the user with navigation instructions as they travel along the computed route from the start location to the destination.”).
In regards to claim 3, Lukassen teaches a plurality of traveling routes to the user in response to determining there being a plurality of traveling routes between the route points set by the user receiving a traveling route selection instruction input by the user; and using a traveling route corresponding to the traveling route selection instruction among the plurality of traveling routes as a traveling route between the route points (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes.”).
In regards to claim 4, Lukassen teaches that wherein the traveling effect preview information comprises: environment object information of an environment object that occurs when the vehicle travels according to the planned traveling route, navigation information indicating an operation performed when the vehicle travels according to the planned traveling route, and reminder information corresponding to a preset travel condition that occurs when the vehicle travels according to the planned traveling route (Lukassen FIG 8a, 294, 290, Paragraph 27 “video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre, and an icon 294 (in effect a virtual vehicle) indicating the position of the vehicle on the route”).
In regards to claim 6, Lukassen teaches an electronic device, comprising: 14one or more processors; and a memory storing one or more instructions (Lukassen Paragraph 75 “The server 150 includes, in addition to other components which may not be illustrated, a processor 154 operatively connected to a memory 156 and further operatively connected, via a wired or wireless connection 158, to a mass data storage device 160”), wherein the one or more (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route, namely a series of rendered images displaying every part of the route and comprising in effect an ordered preview of all the static images that would be generated by the navigation device in the course of guiding a user along the route. FIG. 8 b is a schematic illustration of one static image that makes up the video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre”), the planned traveling route being determined based on a traveling route planning operation performed by a user using an electronic map (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes. Optionally, the user may intervene in, or guide the route selection process, for example by specifying that certain routes, roads, locations or criteria are to be avoided or are mandatory for a particular journey. The route calculation aspect of the PND forms one primary function, and navigation along such a route is another primary function.”); and presenting the traveling effect preview information to the user (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route).
In regards to claim 7, Lukassen teaches that the traveling route planning operation comprises setting a route point located in the electronic map, the planned traveling route being determined based on the route point located in the electronic map and set by the user (Lukassen paragraph 8 “These locations can be input by a user of the device, by any of a wide variety of different methods, for example by postcode, street name and house number, previously stored “well known” destinations (such as famous locations, municipal locations (such as sports grounds or swimming baths) or other points of interest), and favourite or recently visited destinations.” | Paragraph 20 “With devices of this type, as aforementioned, it is possible for a user to opt to input a start location and a destination location, whereupon the device can be controlled to compute a navigation route from the start location to the destination location and ultimately be operated to provide the user with navigation instructions as they travel along the computed route from the start location to the destination.”)
In regards to claim 8, Lukassen teaches a plurality of traveling routes to the user in response to determining there being a plurality of traveling routes between the route points set by the user receiving a traveling route selection instruction input by the user; and using a traveling route corresponding to the traveling route selection instruction among the plurality of traveling routes as a traveling route between the route points (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes.”). 
In regards to claim 9, Lukassen teaches that wherein the traveling effect preview information comprises: environment object information of an environment object that occurs when the vehicle travels according to the planned traveling route, navigation information indicating an operation performed when the vehicle travels according to the planned traveling route, and reminder information corresponding to a preset travel condition that occurs when the vehicle travels according to the planned traveling route (Lukassen FIG 8a, 294, 290, Paragraph 27 “video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre, and an icon 294 (in effect a virtual vehicle) indicating the position of the vehicle on the route”).
In regards to claim 11, Lukassen teaches a non-transitory computer readable storage medium, storing computer instructions thereon (Lukassen Paragraph 118 “The series of computer instructions can constitute all or part of the functionality described above, and can also be stored in any memory device, volatile or non-volatile”), wherein the computer instructions, when executed by a processor, cause the processor to perform operations comprising (Lukassen Paragraph 75 “The server 150 includes, in addition to other components which may not be illustrated, a processor 154 operatively connected to a memory 156 and further operatively connected): generating traveling effect preview information indicating a traveling effect when a vehicle travels according to a planned traveling route (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route, namely a series of rendered images displaying every part of the route and comprising in effect an ordered preview of all the static images that would be generated by the navigation device in the course of guiding a user along the route. FIG. 8 b is a schematic illustration of one static image that makes up the video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre”), the planned traveling route being determined based on a traveling route planning operation performed by a user using an electronic map (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes. Optionally, the user may intervene in, or guide the route selection process, for example by specifying that certain routes, roads, locations or criteria are to be avoided or are mandatory for a particular journey. The route calculation aspect of the PND forms one primary function, and navigation along such a route is another primary function.”); and presenting the traveling effect preview information to the user (Lukassen Paragraph 27 “To address this drawback it is also known to provide the user with the ability to view a video of the route).
In regards to claim 12, Lukassen teaches that the traveling route planning operation comprises setting a route point located in the electronic map, the planned traveling route being determined based on the route point located in the electronic map and set by the user (Lukassen paragraph 8 “These locations can be input by a user of the device, by any of a wide variety of different methods, for example by postcode, street name and house number, previously stored “well known” destinations (such as famous locations, municipal locations (such as sports grounds or swimming baths) or other points of interest), and favourite or recently visited destinations.” | Paragraph 20 “With devices of this type, as aforementioned, it is possible for a user to opt to input a start location and a destination location, whereupon the device can be controlled to compute a navigation route from the start location to the destination location and ultimately be operated to provide the user with navigation instructions as they travel along the computed route from the start location to the destination.”)
In regards to claim 13, Lukassen teaches a plurality of traveling routes to the user in response to determining there being a plurality of traveling routes between the route points set by the user receiving a traveling route selection instruction input by the user; and using a traveling route corresponding to the (Lukassen Paragraph 13 “In the context of a PND, once a route has been calculated, the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes.”).
In regards to claim 14, Lukassen teaches that wherein the traveling effect preview information comprises: environment object information of an environment object that occurs when the vehicle travels according to the planned traveling route, navigation information indicating an operation performed when the vehicle travels according to the planned traveling route, and reminder information corresponding to a preset travel condition that occurs when the vehicle travels according to the planned traveling route (Lukassen FIG 8a, 294, 290, Paragraph 27 “video showing the route 288 to be followed overlaid with an arrow 290 indicating the type of the next manoeuvre, and an icon 294 (in effect a virtual vehicle) indicating the position of the vehicle on the route”).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukassen (US 20110112750 A1) ("Lukassen") in view of Arikan (US 20130328916 A1) (“Arikan”).
In regards to claim 5, Lukassen fails to explicitly disclose determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user.
Arikan, however, teaches determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user (Arikan FIG. 1, Paragraph 94 “FIG. 1 shows six stages 105, 110, 115, 117, 119, 121 of interaction with the mapping application. The first stage 105 shows a device's UI 120, which includes several icons of several applications in a dock area 125 and on a page of the UI. One of the icons on this page is the icon for the mapping application 130. The first stage shows a user's selection of the mapping application through touch contact with the device's screen at the location of this application on the screen.”; FIG. 1, (121), overview, “64 min 49.5 miles”; NOTE: In FIG. 1 121 displays the time it takes for a route to be completed from a start point to an end point)
It would have been obvious to one of ordinary skill in the art to have modified the travelling effect preview of Lukassen to determine a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling (Arikan Paragraph 93 “ This application has a novel user interface (UI) design that seamlessly and cohesively integrates the controls for each of its different modalities by using a minimum set of on-screen controls that float on top of the content in order to display as much of the content as possible.”).
In regards to claim 10, Lukassen fails to explicitly disclose determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user.
Arikan, however, teaches determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user (Arikan FIG. 1, Paragraph 94 “FIG. 1 shows six stages 105, 110, 115, 117, 119, 121 of interaction with the mapping application. The first stage 105 shows a device's UI 120, which includes several icons of several applications in a dock area 125 and on a page of the UI. One of the icons on this page is the icon for the mapping application 130. The first stage shows a user's selection of the mapping application through touch contact with the device's screen at the location of this application on the screen.” NOTE: In FIG. 1 121 displays the time it takes for a route to be completed from a start point to an end point)
It would have been obvious to one of ordinary skill in the art to have modified the traveling effect preview of Lukassen to determine a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user, as taught by Arikan as disclosed above, in order to display as much content on the navigation screen as possible (Arikan Paragraph 93 “ This application has a novel user interface (UI) design that seamlessly and cohesively integrates the controls for each of its different modalities by using a minimum set of on-screen controls that float on top of the content in order to display as much of the content as possible.”).
In regards to claim 15, Lukassen fails to explicitly disclose determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user.
Arikan, however, teaches determining a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user (Arikan FIG. 1, Paragraph 94 “FIG. 1 shows six stages 105, 110, 115, 117, 119, 121 of interaction with the mapping application. The first stage 105 shows a device's UI 120, which includes several icons of several applications in a dock area 125 and on a page of the UI. One of the icons on this page is the icon for the mapping application 130. The first stage shows a user's selection of the mapping application through touch contact with the device's screen at the location of this application on the screen.” NOTE: In FIG. 1 121 displays the time it takes for a route to be completed from a start point to an end point)
It would have been obvious to one of ordinary skill in the art to have modified the traveling effect preview of Lukassen to determine a length of the planned traveling route and a traveling duration of the vehicle, wherein the traveling duration of the vehicle is a duration required to travel from a start point of the planned traveling route to an end point of the planned traveling route when the vehicle travels according to the planned traveling route; and presenting the determined length of the planned traveling route and the traveling duration of the vehicle to the user, as taught by Arikan as disclosed above, in order to display as much content on the navigation screen as possible (Arikan Paragraph 93 “ This application has a novel user interface (UI) design that seamlessly and cohesively integrates the controls for each of its different modalities by using a minimum set of on-screen controls that float on top of the content in order to display as much of the content as possible.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667